In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00488-CR

DANITA CAROL THETFORD, Appellant           §   On Appeal from the 432nd District
                                               Court
                                           §
                                               of Tarrant County (1558380R)
                                           §
V.                                             January 28, 2021
                                           §
                                               Memorandum Opinion by Chief Justice
                                           §   Sudderth

THE STATE OF TEXAS                         §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth